If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 12, 2019
               Plaintiff-Appellee,

v                                                                   No. 345563
                                                                    Wayne Circuit Court
TRACY SEAN WOODS,                                                   LC No. 17-004397-01-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and BORRELLO and M. J. KELLY, J.

PER CURIAM.

        In June 2017, defendant, Tracy Woods, pleaded guilty to possession of less than 25
grams of cocaine, MCL 333.7403(2)(a)(v), possession of marijuana, MCL 333.7403(2)(d), and
operating a vehicle with a suspended license, second-offense, MCL 257.904(1). In July 2017,
pursuant to a plea agreement, Woods was sentenced to two years’ probation, with the first year to
be served in the Wayne County jail with no early release. On December 15, 2017, the trial court
revoked Woods’s probation after finding that he had violated it. On January 24, 2018, the court
sentenced Woods as a fourth-offense habitual offender, MCL 769.12, to 2 to 15 years’
imprisonment for the possession of less than 25 grams of cocaine conviction and 90 days
imprisonment for the possession of marijuana conviction and the operating a vehicle while
license suspended, second offense, conviction. Woods appeals by delayed leave granted,1
challenging the court’s decision to revoke his probation. For the reasons stated in this opinion,
we affirm.

                                        I. BASIC FACTS

       Woods’s probation order included a requirement that he “[m]ake a truthful report to the
probation officer monthly, or as often as the probation officer may require, either in person or in


1
 People v Woods, unpublished order of the Court of Appeals, entered October 25, 2018 (Docket
No.345563).



                                                -1-
writing as required by the probation officer.” His probation officer, Jaunray Street, met with him
on July 27, 2017 while Woods was incarcerated at the Wayne County William Dickerson
Detention Facility (Dickerson). Street testified that he instructed Woods to report to probation
supervision within 24 hours of release. Similarly, Woods testified that before his release from
Dickerson, Street met with him and instructed him to report to the probation office within 24
hours of release.

        On November 30, 2017, Woods was released from the Dickerson facility and transported
to the Elmhurst Treatment Facility. Woods was placed on a GPS tether. Corporal Jeffry Melnyk
was assigned to monitor Woods’s tether. He testified that around 7:00 p.m. on November 30,
2017—the same day that Woods was transported to Elmhurst—Woods was no longer located at
the inpatient facility. Instead, he was at his father’s home. Woods explained that he determined
he needed immediate medical attention, so he left the facility, borrowed a cellular phone from a
stranger, and called his father to pick him up and take him to the hospital. He did not contact his
probation officer before or after leaving the facility, and his probation officer confirmed that
Woods failed to report to probation on November 30, 2017. Melnyk stated that he called
Woods’s father’s home and spoke with Woods’s father and with Woods. When Melnyk spoke to
Woods, he instructed him to go to the hospital, but to then report to the tether unit at Dickerson
with the hospital paperwork afterward.

        On December 1, 2017, at approximately 3:00 p.m. Melynk observed that Woods
remained at his father’s house and had not yet gone to the hospital and had not reported to the
tether unit. Melynk called Woods, who stated that he still planned on going to the hospital.
Melynk reiterated that Woods had to report to Dickerson upon release from the hospital. Melnyk
observed that Woods’s tether tracking showed that after 3:00 p.m., Woods went to the hospital
and that he was released around 4:30 p.m. that same day. He did not report to the tether unit.
Instead, he returned to his father’s house around 7:30 p.m.

        In addition to failing to report to Dickerson, Woods failed to report to his probation
officer on December 1, 2017. Street testified that he contacted Woods and reminded him that he
needed to report within 24 hours of his release. Woods confirmed that he understood, but
explained that he was going to the hospital and would report after he left the hospital. When he
had not reported by the end of the day on December 1, 2017, Street called him again and
instructed him to report on December 4, 2017 at 9:00 a.m.

      On December 2, 2017, Woods left his father’s house between 10:30 a.m. and 11:00 a.m.
He then returned to his father’s house and remained there for the rest of the day. And on
December 3, 2017, Woods stayed at his father’s home for the entire day.

       On December 4, 2017, Melynk called Woods five times without answer. Finally,
Woods’s father answered. Melynk explained that Woods needed to report to Dickerson with his
hospital paperwork, and Woods’s father stated that he would bring Woods to Dickerson.
However, by 3:00 p.m. Woods had still not reported. In addition, Street attempted to contact
Woods via telephone, but Woods did not answer. Street then traveled to Woods’s father’s house
and spoke with Woods in person. He asked why Woods had not reported at 9:00 a.m. as he had
been instructed to do. Woods responded that he had been “knocked out” from his medication
and had forgotten to report. Street ordered Woods to report at 9:00 a.m. on December 5, 2017,

                                                -2-
and cautioned that if Woods failed to do so he would violate his probation. Woods responded
that he understood.

        On December 5, 2017, Woods did not report to his probation officer in person at 9:00
a.m. as he had been directed the previous day. Further, based on Woods’s failure to comply with
the directives of Melnyk, he was arrested at his father’s home at approximately 9:45 a.m.2

        Based on Woods’s failure to report to Street on December 4, 2017 and December 5,
2017, on December 6, 2017, Street requested a bench warrant. Relevant to this appeal, he
averred that “Woods was released from supervised custody on 11/30/17, and failed to report as
instructed on 12/04/2017 and 12/05/2017.”3 An arraignment on the probation violation was held
on December 6, 2017. At that time, Woods’s failure to report as directed by Melnyk was
discussed. Subsequently, on December 15, 2017, a hearing on the violation was held. Street,
Melnyk, and Woods testified.

        The trial court found by a preponderance of the evidence that Woods violated the terms
of his probation. The trial court found, in relevant part, that both Street and Melnyk contacted
Woods and instructed him to report between November 1, 2017, and December 5, 2017. Woods
understood his obligation to contact Street upon his release from Dickerson but failed to comply.
Moreover, the trial court found that Woods only returned to custody on December 5, 2017,
because he was arrested. The trial court, therefore, revoked Woods’s probation. Woods filed a
motion to vacate the finding of a probation violation and to reinstate his probation, but the court
denied the motion.

       This appeal follows.

                              II. REVOCATION OF PROBATION

                                 A. STANDARD OF REVIEW

         Woods raises three interrelated arguments on appeal. First, he asserts that the trial court
was limited to making findings of fact related to specific probation violations that were listed in
the December 6, 2017 motion and affidavit seeking a bench warrant. He argues that there was
insufficient evidence to establish that he violated probation in any of the four ways listed.
Finally, he contends that because his probation was revoked on the basis of uncharged probation
violations, the revocation violated both the Michigan Court Rules and his constitutional right to
due process. This Court reviews de novo challenges regarding whether there was sufficient
evidence to support a conviction. People v Harverson, 291 Mich. App. 171, 177; 804 NW2d 757


2
 Melnyk testified that he arrived at approximately 9:30 a.m. and that he had to knock on the
door for “maybe, ten, fifteen minutes” before the door was opened.
3
  Although three additional violations of probation were alleged, no evidence was submitted at
the probation-violation hearing to support the allegations, and the trial court made no findings
relevant to those allegations. Accordingly, we will only consider the allegation in Paragraph 1,
i.e., that Woods failed to report as instructed on December 4, 2017 and December 5, 2017.


                                                -3-
(2010). “The decision to revoke probation is a matter within the sentencing court’s discretion.”
People v Breeding, 284 Mich. App. 471, 479; 772 NW2d 810 (2009) (quotation marks and
citation omitted). As with other discretionary decisions, the trial court’s decision to revoke
probation is reviewed for an abuse of discretion. See e.g., People v Grant, __ Mich App __, __;
__ NW2d __ (2019) (Docket No. 344625); slip op at 5 (reasoning that abuse of discretion
standard applies to a trial court’s discretionary decision to designate a prisoner as eligible for
early parole). The trial court abuses its discretion when its decision results in an outcome outside
the principled range of outcomes. People v Babcock, 469 Mich. 247, 269; 666 NW2d 231
(2003). Further, we review for clear error the trial court’s factual findings. People v Carter, 503
Mich. 221, 226; 931 NW2d 566 (2019). A finding of fact is clearly erroneous if the reviewing
court “is left with a definite and firm conviction that a mistake has been made.” People v
Manuel, 319 Mich. App. 291, 303; 901 NW2d 118 (2017) (quotation marks and citation omitted).
We review de novo constitutional claims and challenges to the application of a court rule.
People v Cole, 491 Mich. 325, 330; 817 NW2d 497 (2012).

                                         B. ANALYSIS

        All probation orders are revocable because probation is “a matter of grace conferring no
vested right to its continuance.” MCL 771.4. Since probation is not a vested right, a probationer
has limited constitutional rights at a probation revocation hearing in comparison to a criminal
defendant. Breeding, 284 Mich. App. at 481. The prosecution bears the burden of proving a
probation violation only by a preponderance of the evidence. MCR 6.445(E)(1). This Court
reviews the evidence in the light most favorable to the prosecution. Breeding, 284 Mich. App. at
487.

        We first address Woods’s assertion that there was insufficient evidence to establish that
he failed to report as instructed on December 4, 2017 and December 5, 2017. The record reflects
that Street instructed Woods to report within 24 hours of being released from Dickerson. He
repeated that directive to Woods on December 1, 2017, and he expressly instructed Woods to
report at 9:00 a.m. on December 4, 2017, and then, when Woods did not show up, he directed
him to report at 9:00 a.m. on December 5, 2017. Woods did not show up at the appointed time
on December 5, 2017. Woods appears to believe that he was excused from reporting on
December 4, 2017 because Street told him that his failure to report on December 5, 2017 would
result in a violation. However, viewed in the light most favorable to the prosecution, the
undisputed facts are that he did not report to Street at 9:00 a.m. on December 4, 2017 despite
being told to do so by Street and acknowledging that he had to do so. Thus, there was sufficient
evidence that he violated his probation by not reporting as instructed by Street, his probation
officer, on December 4, 2017. Further, contrary to his belief that he could not have complied
with Street’s directive to report on December 5, 2017 because he was arrested by Melnyk, the
record reflects that he was arrested at approximately 9:45 a.m., which is almost 1 hour past the
time that he was instructed to appear. Accordingly, there was sufficient evidence to establish by
a preponderance of the evidence that—as alleged in the written charge—Woods failed to appear
as instructed on December 4, 2017 and on December 5, 2017.

        We next address Woods’s argument that the trial court did not actually find that he failed
to report as instructed on December 4, 2017 and on December 5, 2017. Woods directs this Court
to the following finding of fact made by the trial court: “The record further reflects that on

                                                -4-
December 4th, Mr. Woods, once again, failed to return to Dickerson, despite being told to do so,
and failed to contact, to telephone Street.” Woods asserts that with this statement, the trial court
found (1) that Woods failed to report to Dickerson on December 4, 2017 as directed by Melnyk,
and (2) that Woods failed to contact Street by telephone on December 4, 2017. He argues that
his order of probation did not require him to follow the directions of Melnyk, so his failure to
follow Melnyk’s command cannot constitute the support for a violation of probation. Further, he
argues that Street did not direct him to telephone him on December 4, 2017, nor did the written
charge include an allegation that Woods failed to comply with his probation by not calling Street
on December 4, 2017. The actual charge, however, was that Woods failed to report as directed
on December 4, 2017. It does not specify any additional details of the instruction to report, such
as who gave the ignored instruction and the time and manner in which Woods was directed to
report. Thus, the written charge was broad enough to cover the court’s factual findings in the
above statement.

        In addition, reviewing the court’s findings in full, it is plain that the court did not merely
find that Woods did not telephone Street on December 4, 2017, he also was only returned to
custody because he was arrested on December 5, 2017. Again, Woods was instructed by both
Street and Melnyk to report on December 4, 2017. Woods did not do so, but rather, remained at
his father’s home. Since a probationer cannot report without “contacting” his or her probation
officer, the trial court’s statement is reasonably read as finding that Woods did not report to
either Melnyk or Street on December 4, 2017. Additionally, the trial court went on to state that
“[t]he Court does find, as a fact, that Mr. Woods only returned to custody, when the Sheriff’s
Department went to his father’s location on December 5, to pick him up.” Therefore, the trial
court’s statement makes it clear that it additionally found that Woods also failed to report as
instructed on December 5, 2017.

         Moreover, the trial court is granted wide discretion “to determine if and when probation
shall be revoked.” People v Whiteside, 437 Mich. 188, 193; 468 NW2d 504 (1991). MCL 771.4
provides that probation orders are revocable in any manner that the trial court “considers
applicable either for a violation or attempted violation of a probation condition or for any other
type of antisocial conduct or action on the probationer’s part for which the court determines that
revocation is proper in the public interest.” The decision to revoke probation, however, must be
based on verified facts in the record. Breeding, 284 Mich. App. at 487. Based on a fair reading of
the trial court’s finding, the trial court did, in fact, find that Woods failed to report as instructed
on December 4, 2017, and December 5, 2017. And, as explained above, sufficient evidence was
presented to support that finding.

       Woods also contends that the Michigan Court Rules and defendant’s due-process right to
notice were violated because his probation was revoked on the basis of uncharged violations.
However, because (1) there was sufficient evidence to establish that Woods violated his
probation in the manner charged in paragraph 1 of the affidavit and motion seeking a bench
warrant, and (2) because the court made factual findings that the charged violation occurred, this
argument is without merit. We note that although the trial court’s factual findings included many
findings unrelated to Woods’s conduct on December 4, 2017, and December 5, 2017, MCR
6.445 does not instruct that the trial court’s findings of fact are exclusively limited to the charged
probation violations.


                                                 -5-
Affirmed.

                  /s/ Jane M. Beckering
                  /s/ Stephen L. Borrello
                  /s/ Michael J. Kelly




            -6-